Citation Nr: 1037501	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

3.  Entitlement to an initial compensable rating for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Winston-Salem, North Carolina.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in July 2010.  A copy of the transcript was reviewed and 
associated with the claims file.

The RO's December 2005 rating decision also granted service 
connection for right shoulder status post arthroscopic 
subacromial decompression and acromioclavicular joint resectional 
arthroplasty and service connection for a right shoulder surgical 
scar, assigning a noncompensable rating for each.  The Veteran 
disagreed with the ratings assigned.  A Statement of the Case 
(SOC) was issued in September 2007.  However, no substantive 
appeal was ever received with respect to these evaluation issues.  
Specifically, the Board notes that the Veteran's October 2007 
substantive appeal appealed only the issues listed on the title 
page.  In addition, the Veteran filed a contemporaneous statement 
that discussed these issues.  Neither document discussed the 
service-connected right shoulder disability or the scar of the 
right shoulder.  The Board notes that the statement submitted 
with the substantive appeal does raise the possibility that the 
Veteran was attempting to appeal the right shoulder issue, rather 
than the left shoulder; however, the Board resolves the doubt by 
taking the left shoulder claim as having been appealed, as 
delineated in both the substantive appeal and supporting 
document.  As such, the right shoulder disability and right 
shoulder scar issues are not currently in appellate status.

In reaching this conclusion, the Board considered the recent case 
of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United 
States Court of Appeals for Veterans Claims (Court) found 38 
U.S.C.A. § 7105 was not intended to foreclose the Board's 
exercise of jurisdiction over a matter in which a substantive 
appeal was untimely.  Consequently, because the 60-day filing 
period is not jurisdictional, VA may waive any issue of 
timeliness in the filing of the substantive appeal, either 
explicitly or implicitly, and is not required to close an appeal 
for failure to file a timely substantive appeal.  Unlike the 
circumstances in Percy, however, the Board is not herein 
dismissing an appeal based on the substantive appeal being 
inadequate or untimely.  Rather, the Board is finding that a 
substantive appeal was never submitted, and that the Veteran 
clearly intended to limit his appeal to the issues listed on the 
title page.  The Board acknowledges that testimony was taken on 
the right shoulder disability and the right shoulder scar during 
the July 2010 Board hearing.  However, the undersigned clearly 
explained to the Veteran during the course of the hearing that 
these two issues might not have been properly appealed to the 
Board and, consequently, not in appellate status.  As such, the 
Board has not waived any issues of timeliness in filing of the 
substantive appeal or otherwise treated the appeal as though it 
were in appellate status such that failure to adjudicate the 
issues would unfairly prejudice the Veteran.

The issues of entitlement to initial compensable ratings for 
bilateral hearing loss for a left knee disability are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a left shoulder disability that is etiologically 
related to a disease, injury, or event in service.




CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, the 
Department of Veteran's Affairs (VA) has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in April 2005 satisfied many of the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
claims file does not reflect that the Veteran has sought 
treatment through the VA system.  Private treatment records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
this case, the Board notes that the Veteran was provided a VA 
examination in May 2005.  The VA examiner considered the 
Veteran's reports of left shoulder problems beginning in service, 
but after hearing the Veteran's reported history, his service 
treatment records, and conducting a physical examination, the 
examiner was unable to diagnose the Veteran with a current left 
shoulder disability.  Based on the foregoing, the Board finds the 
May 2005 VA examination report to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claim for service connection.   See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In the instant case, there is no presumed service connection 
because the Veteran was not diagnosed with arthritis of the left 
shoulder within one year of service; indeed, the claims file does 
not indicate, nor does the Veteran contend, that he has ever been 
diagnosed with arthritis of the left shoulder.    

In the absence of presumptive service connection, to establish a 
right to compensation for a present disability on a direct basis, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a current left shoulder 
disability that is related to his military service.  
Specifically, the Veteran contends that carrying rucksacks over 
the years caused his current left shoulder problems.

The Veteran's service treatment records include multiple 
complaints of left shoulder problems.  During September 1981, 
December 1985, July 1988, and May 1991 medical examinations, the 
Veteran's upper extremities were noted as normal.  In September 
1981 and July 1988 the Veteran denied a history of painful or 
"trick" shoulder.    

In December 1992, the Veteran complained of left shoulder pain 
for two weeks.  The Veteran had noted crepitus and pain on 
movement, but good range of motion.  The treating professional 
assessed possible bursitis.  A further examination that day 
showed no evidence of atrophy, laxity, or problems with the 
rotator cuff or biceps, but with tenderness at the 
acromioclavicular joint.  The examiner assessed acromioclavicular 
joint pain / sprain on left and noted that such was probably 
secondary to overuse.  The Veteran was put on a profile of 
limited activity involving the left arm for four weeks.  In 
January 1993, the Veteran reported left shoulder pain for four 
weeks.  The Veteran had difficulty moving his arm back, up, and 
forward.  The initial treatment provider assessed a strained 
shoulder muscle and referred the Veteran to a physician 
assistant, who assessed acromioclavicular joint pain.  The 
Veteran's shoulder was tender, but with normal strength and no 
obvious swelling.  X-rays of the left shoulder were normal.  Two 
days later, the Veteran's pain had spread along the anterior and 
posterior rotator cuff and there was no tenderness of the 
acromioclavicular joint.  The Veteran had decreased extension, 
flexion, and abduction and was assessed with rotator cuff 
tendonitis for which he was put on profile and prescribed ice, 
ointment, and rest.

In December 1983, the Veteran injured his left elbow falling off 
a motor bike.

In June 2000, the Veteran complained of left shoulder pain for 
the past twenty days following two days of water skiing.  The 
Veteran reported constant pain in the front and back of the 
shoulder, which was worsened with lifting.  The examiner assessed 
a rotator cuff injury.  In August 2000, the Veteran was seen for 
follow-up of left shoulder impingement syndrome and rotator cuff 
tendonitis.  The Veteran felt that he was progressing and the 
examiner assessed rule out possible labral tear.  In May 2001, 
the Veteran reported joint stiffness or pain, without 
specificity.  

In May 2005, while still in service, the Veteran was afforded a 
VA examination.  The Veteran reported first injuring his left 
shoulder in January 1993, while in Germany, and reinjuring the 
shoulder in June 2000.  The Veteran claimed current symptoms of 
popping and grinding and discomfort with overuse.  The Veteran 
noted that these symptoms occurred intermittently as often as 
twice per month and lasting for two days per occurrence.  The 
flare-ups did not impair the ability to perform activities of 
daily living, but did cause pain.  The Veteran denied any current 
treatment for the left shoulder problems.  On examination, the 
left shoulder appeared to be within normal limits and the Veteran 
had normal range of motion.  Contemporaneous x-rays were within 
normal limits.  Based on the foregoing, the examiner concluded 
that there was no pathology to render a diagnosis of a left 
shoulder condition.

After service, in June 2006 the Veteran showed no musculoskeletal 
symptoms.  In February 2008, the Veteran reported chronic left 
shoulder pain that had been significantly exacerbated with the 
start of a weight training program.  Specifically, the Veteran 
noted increased symptoms with pushing and elevation of the 
shoulder.  The Veteran had tenderness to palpation over the 
posterior deltoid, external rotators, and acromioclavicular 
joint.  The examiner assessed left shoulder impingement syndrome.  
In March 2008, the examiner clarified the diagnosis as mostly 
resolved acute left impingement syndrome.

The Veteran also complained of left shoulder problems in June 
2010.  Initially, the Veteran reported arthalgia of the bilateral 
shoulders, but had normal movement of extremities on examination.  
The Veteran received multiple steroid injections in his left 
shoulder, specifically in the bicipital tendon, as well as 
acupuncture treatment.  The Veteran was subsequently diagnosed 
with bicipital tendonitis.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the Veteran 
has a chronic left shoulder disability that was incurred or 
aggravated by his military service.  In that regard, the Board 
notes that the Veteran has been diagnosed with two disorders of 
the left shoulder since separation from service, impingement 
syndrome in February 2008 and bicipital tendonitis in June 2010.  

With respect to the Veteran's February 2008 diagnosis of 
impingement syndrome, the Board notes that the Court has held 
that a veteran's claim may still prevail if the Veteran was 
diagnosed with a chronic disability during the pendency of the 
appeal, even if most recent medical evidence suggests the 
disability resolved.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  This claim, however, is distinguishable.  As noted 
above, the treatment provider that initially diagnosed 
impingement syndrome in February 2008 qualified that diagnosis in 
March 2008 as mostly resolved acute left impingement syndrome.  
The provider noted that the Veteran had met his goals and would 
discontinue clinic follow-up.  As clearly noted, the Veteran's 
impingement syndrome was not a diagnosis of a chronic disability.  
Rather, the Veteran had an acute and transitory episode of 
impingement syndrome.  Moreover, the treatment provider 
specifically attributed the acute impingement syndrome to the 
Veteran's post-service weight-lifting regimen and in no way 
attributed to military service.  Thus, the February and March 
2008 episode of acute impingement syndrome is not a chronic 
disability for which service connection may be granted.  

The Board also has considered the Veteran's June 2010 diagnosis 
of bicipital tendonitis.  In that regard and as discussed, during 
service the Veteran had two documented flare-ups of rotator cuff 
tendonitis, in December 1992 and June 2000.  Since service there 
is no evidence or contention that the Veteran has been diagnosed 
with left rotator cuff tendonitis.  There is no medical evidence 
of record linking in-service left shoulder problems and any 
current left shoulder disability, to include bicipital 
tendonitis.  VA afforded the Veteran an examination for the 
purpose of considering such a link; however, the May 2005 
examiner was unable to find any current left shoulder disability.  
Thus, the medical evidence shows two periods of rotator cuff 
tendonitis during service and one instance of bicipital 
tendonitis after service, occurring over a decade after the last 
documented episode of rotator cuff tendonitis and during which 
decade the Veteran was examined by a physician contracted by the 
VA, who was unable to diagnose a current left shoulder 
disability.

The Board acknowledges the Veteran's assertions that he developed 
his current left shoulder problems in-service.  Certainly, the 
Veteran can attest to factual matters of which he had first-hand 
knowledge, such as subjective complaints of pain, popping, and 
grinding, and his testimony in that regard is entitled to some 
probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, even when a veteran is asserting continuity 
of symptomatology after service, he or she is not necessarily 
competent to attribute a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this instance, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, 
especially as to complex medical diagnoses such as a link between 
any current bicipital tendonitis of the left shoulder and 
separate and distinct diagnoses of rotator cuff tendonitis and 
left shoulder impingement syndrome, or other in-service left 
shoulder problems.  The Board does not consider a layperson's 
level of expertise sufficient to ascribe a link between disorders 
of separate and distinct tendons of the left shoulder based on 
observed symptoms such as pain.  The Board finds such a link even 
more problematic for diagnosis by a layperson given the 
relatively close proximity between such tendons that could result 
in erroneous attribution of symptoms, including pain.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  

As the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
must rely on an informed medical opinion in order to adjudicate a 
claim.  In this case, there is no competent medical evidence of 
record ascribing a link between any current left shoulder 
disability, to include bicipital tendonitis and any in-service 
left shoulder problems, to include rotator cuff tendonitis.  
While the Board is sympathetic to the Veteran's sincere belief 
that he incurred a current left shoulder disability as a result 
of his military service, the competent medical evidence of record 
does not support this contention.  Therefore, service connection 
is not warranted.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for a left shoulder disability 
is denied.


REMAND

The Veteran also alleges his service-connected bilateral hearing 
loss and left knee disability warrant initial compensable 
evaluations.  Having reviewed the claims file, the Board finds 
that additional development is necessary prior to the 
adjudication of these claims.

The Board notes that at the March 2009 Board hearing the Veteran 
specifically argued that the Veteran's left knee disability had 
increased in severity since his most recent May 2005 VA 
examination.  In addition, the Veteran stated that his bilateral 
hearing loss might have increased in severity, noting that it was 
difficult to remember given how long it had been since the April 
2005 VA examination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a veteran is entitled to a 
new VA examination where there is evidence, including his 
statements, that the disability has worsened since the last VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also 
held that VA's statutory duty to assist the Veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the Veteran's contentions and the amount of 
time since the previous VA examinations, the claims must be 
remanded in order to afford the Veteran a VA examination to 
determine the current severity of his left knee and bilateral 
hearing loss disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination, to include a complete 
physical examination, in order to determine 
the current severity of his service-connected 
left knee disability.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination report should specifically state 
the degree of disability present in the 
Veteran's left knee and his current range of 
motion, as well as identify any objective 
evidence of pain, subluxation, or lateral 
instability.  The clinician should also 
discuss how the Veteran's disability impacts 
his daily activities of living.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to incoordination, 
weakened movement and excess fatigability on 
use should be assessed in terms of additional 
degrees of limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

2.  Schedule the Veteran for a VA 
audiological examination to ascertain the 
current severity of the Veteran's bilateral 
hearing loss.  The claims file should be 
provided to the appropriate examiner for 
review and the examiner should note that it 
has been reviewed.

3.  After the above is complete, readjudicate 
the Veteran's claims.  If a complete grant of 
benefits remains denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


